                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

ROBERT CARMACK,

      Plaintiff,                                   Case No. 18-cv-11018
                                                   Hon. Matthew F. Leitman
v.

CITY OF DETROIT, et al.,

     Defendants.
__________________________________________________________________/
              ORDER CONCERNING POSSIBLE SANCTIONS
                     MOTION BY DEFENDANTS

      On December 4, 2018, Plaintiff Robert Carmack filed a Notice of Voluntary

Dismissal of his claims against Defendants Mike Duggan, the City of Detroit, and

the Detroit Building Authority. (See ECF #51.)        In response to that notice,

Defendants Duggan and the City of Detroit expressed a desire to file a motion for

sanctions pursuant to Federal Rule of Civil Procedure 11, 28 U.S.C. § 1927, and/or

E.D. Mich. Local Rule 7.1.

      The Court’s preliminary research appears to indicate that, notwithstanding

Carmack’s voluntary dismissal of his claims, the Court retains jurisdiction to hear

and determine Defendants’ request for sanctions. See, e.g., Red Carpet Studios

Division of Source Advantage, Ltd. v. Sater, 465 F.3d 642, 644-45 (6th Cir. 2006)

(holding that district court had jurisdiction to impose sanctions under 28 U.S.C. §

1927 after case was voluntarily dismissed because, among other things, the “court’s
                                        1
jurisdiction to issue sanctions under 28 U.S.C. § 1927 or pursuant to a court’s

inherent authority is ever present”).

        Any Defendant may file a motion for sanctions by not later than January 11,

2019.    In that motion, the Defendant shall address whether the Court retains

jurisdiction to award sanctions and shall specify, in detail, the factual and legal bases

for the request for sanctions. If any Defendants files such a motion, Carmack shall

respond by no later than 30 days after the motion is filed. Carmack may respond

separately if separate motions for sanctions are filed. In Carmack’s response(s), if

he contests this Court’s jurisdiction to award sanctions, he shall identify the authority

that supports that position. He shall also set forth, in detail, the facts and legal

arguments that warrant denial of the motion(s).

        IT IS SO ORDERED.

                                         s/Matthew F. Leitman
                                         MATTHEW F. LEITMAN
Dated: December 7, 2018                  UNITED STATES DISTRICT JUDGE


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on December 7, 2018, by electronic means and/or
ordinary mail.

                                         s/Holly A. Monda
                                         Case Manager
                                         (810) 341-9764




                                           2
